3. European SMEs in international trade (
- Before the vote:
Mr President, ladies and gentlemen, please excuse me and accept my thanks for your patience.
As we know, the European Parliament has wished for many years to express its views on small and medium-sized enterprises, which represent 99% of all European companies and 75 million jobs, while today only 3% of these SMEs access the foreign, external market and only 8% access the internal market.
We are therefore asking the Council and the Commission to take account of these facts in multilateral and bilateral negotiations, in access to external markets, in the fight against counterfeiting, in the use of trade protection instruments and in competitive tendering. Trade is the key to greater prosperity.
I would like to thank my colleagues at the Committee on International Trade and, most of all, the shadow rapporteurs of the two largest groups, Mrs Saïfi and Mrs Locatelli, and offer my heartfelt thanks to the secretariat and to Dr Bendini in particular. I believe that after all our work, we are today handing shared thoughts and proposals to the Commission, on a topic close to Mrs Ashton's heart, as we heard from her opening speech as Commissioner, and one that must be tackled without delay if we want to resolve, at least in part, the serious economic and financial crisis that is haunting our workers and citizens.